DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 21-28) in the reply filed on December 10, 2020 is acknowledged.  Thus, claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Specification
A new title is required that is clearly indicative of the elected invention to which the claims are directed. 
The following title is suggested: --Apparatus for manufacturing printed circuit boards--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“optionally” (claim 25, line 3) is vague and indefinite because it is uncertain as the limitation for the “optionally” is part of the claim or not.
	“the receptacle” (claim 23, line 2), “the transportation path” (claim 25, lines 5-6), “the position” and “the latter” (claim 26, line 2) lack antecedent basis.
	Note: “according to a method according to claim 15” (claim 21, line 3) should be deleted because claim 21 is distinct and independent from claim 15 as indicated in the Restriction Requirement Officer Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,476,290 to Saito et al.
Regarding claims 21 and 28, Saito et al disclose a device/system for manufacturing printed circuit boards (W) while processing a substrate (W) having a carrier layer from an electrically insulating material and an electrically conducting layer applied thereto, said 
Regarding claim 22, Saito at el disclose a housing that serves as a treatment chamber and encloses an interior space in which a receptacle for the substrate to be treated is located (see Figs. 1 and 14).
Regarding claim 23, Saito et al disclose at least one of: a. the receptacle (vacuum holder) is configured to rotatably mount an annular support frame (l) in which the substrate (W) is disposed (see Fig. 1); b. the device comprises an annular support frame having a receptacle for the substrate; c. the device comprises a plurality of rollers and/or shafts on which the periphery of the annular support frame that has been set in rotation can roll; d. the device comprises at least one drive shaft that can exert a tangential force on the periphery of the annular support frame for the support frame to be set in rotation; and e. the device comprises two or three guide rollers for the annular support frame to be held in the plane of rotation.
Regarding claim 24, Saito et al disclose at least one of: a. the nozzle (16/21) by way of which the developer solution and/or the etching liquid can be applied to the rotating substrate is movably mounted (see Figs. 2-4); b. the movable nozzle is pivotably or displaceably mounted; c. the movable nozzle is fastened to a pivotable or displaceable arm; and d. the movable nozzle is mounted to be displaceable in a rail.
Regarding claim 25, Saito et al disclose at least one of: a. the nozzle (16/21) is coupled to an etching liquid reservoir and to a developer solution reservoir and optionally a rinsing medium reservoir (27, see Fig. 5); and b. the nozzle and the etching liquid reservoir and the developer solution reservoir are coupled to one another by way of a multiway valve which in a first switching position blocks the transportation path for etching liquid to the nozzle and opens the transportation path for developer solution to the nozzle, and in a second switching position opens the transportation path for etching liquid to the nozzle and blocks the transportation path for developer solution to the nozzle.
Regarding claim 26, Saito et al disclose at least one of: a. the device possesses a plurality of immovable nozzles (16/21), the position of the latter relative to the rotation axis of the rotating substrate each being different, and said immovable nozzles being coupled to a rinsing medium reservoir; and b. the device possesses a plurality of immovable nozzles, the position of the latter relative to the rotation axis of the rotating substrate each being different, and said immovable nozzles being coupled to a compressed-air source.
Regarding claim 27, Saito et el disclose an outlet (21) for consumed etching fluid and/or consumed developer solution and/or consumed rinsing medium (see Fig 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited for their teaching of manufacturing a printed circuit board using etching apparatus.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DN/								/DONGHAI D NGUYEN/January 16, 2021 		                                           Primary Examiner, Art Unit 3729